DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on September 6, 2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus for monitoring wellbore integrity, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 6, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation of conductive materials (including nanotubes), and the claim also recites carbon nanotubes which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Musso et al. (US 20160258269 A1).
Regarding claim 1, Musso discloses a method comprising mixing conductive materials into a fluid, said fluid being cement (abstract), introducing fluid into the well (0005), allowing the conductive materials to coat a surface of a subsurface formation (0005), and the measuring of at least one electromagnetic property (0006), implying that this data was transmitted through the electrically conductive data conduit coating. Musso further discloses that electrical resistivity changes based on carbonation level, environmental conditions such as presence of aqueous fluids [0038], and as the conductive cement undergoes deformation due to applied stress [0039]. From this additional disclosure, it can be anticipated from Musso that the measurement of these properties are used to determine the integrity of the well.
Regarding claim 2, Musso discloses the method outlined in the rejection of claim 1. Musso further discloses transmitting data (resistivity measurements) through the cement (i.e., through the electrically conductive data conduit coating) to a logging tool, which is subsequently brought to the surface (0054), allowing the data to be transmitted to the surface.
Regarding claim 3, Musso discloses the method outlined in the rejection of claim 1. Musso further discloses a fluid comprising a cement slurry (0031) and the conductive materials comprise carbon nanotubes and carbon fibers (0060).
Regarding claim 4, Musso discloses the method outlined in the rejection of claim 1. Musso further discloses allowing cement to solidify after introducing cement into the subterranean formation (0026).
Allowable Subject Matter
Claim 10 is allowed. Musso, referred to in 102 rejections, discloses most of the claim elements in the instant claim. However, Musso does not disclose mixing insulating materials into a drilling fluid, nor does it mention any drilling fluid in this capacity.
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As is the case with claim 10, Musso discloses most claim elements of claims 5-9, but does not disclose a drilling fluid in a capacity that would be grounds for a rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN B SWECKER whose telephone number is (571)272-2618. The examiner can normally be reached Monday - Friday 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.B.S./Examiner, Art Unit 1766                                                                                                                                                                                                        

/RACHEL KAHN/Primary Examiner, Art Unit 1766